Citation Nr: 0505701	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  96-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran had active service from December 1963 to June 
1968.  He died in July 1995, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of October 1995.  In May 1998 a Travel 
Board hearing was held before the undersigned in Newark, New 
Jersey.  The Board issued a decision in November 1999, and 
the appellant appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion filed by the parties, in September 2000, the Court 
vacated the Board's decision, and remanded the matter to the 
Board for further action.  In February 2001, the Board in 
turn remanded the case to the RO for response to the 
directives in the joint motion.  In October 2002, the Board 
again remanded the case, noting that not all of the 
development requested in the remand was completed.  In 
January 2003, the appellant's attorney withdrew his 
representation.  In January 2004, the Board remanded the case 
for further development and to advise the appellant of her 
right to choose a new representative.  The file contains 
nothing indicating that the appellant has designated another 
representative.  The claims file is now in the jurisdiction 
of the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  Cholangiocarcinoma of the biliary tract that caused the 
veteran's death in July 1995, was not diagnosed or manifested 
during the veteran's military service or within one year 
after his separation from service.

2.  It is not shown that a service connected disability 
caused or contributed to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  Letters from the RO in April and  
November 2002 informed the appellant of the VCAA, of her and 
VA's responsibilities in claims development, and of the type 
of evidence that was needed to establish this claim.  The 
April and November 2002 letters, additional correspondence 
from VA (letters dated in September 2002, December 2002, 
February 2004, July 2004, and February 2005), Board remands 
in February 2001, October 2002, and January 2004, and 
supplemental statements of the case (SSOCs) dated in July 
2002, July 2003, and January 2005, all notified the appellant 
of applicable laws and regulations, of what the evidence 
showed, and why her claim was denied.  While notice did not 
precede the initial rating in this matter (obviously, as the 
decision preceded the VCAA), the claim was readjudicated 
after notice was given.  The appellant has had ample 
opportunity to respond, and is not prejudiced by any notice 
timing defect.  Regarding notice content, while the appellant 
was not advised verbatim to submit everything she had 
pertinent to her claim, the VA correspondence and the SSOCs 
specifically advised her of the type of evidence she needed 
to submit, asked her to assist in obtaining any outstanding 
medical records, and specifically asked her to identify any 
other evidence or information supporting his claim.  Taken 
together, these notices were equivalent to advising the 
appellant to submit everything she had pertinent to the 
claim.  Any additional notice in this regard would serve no 
useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records, records of private treatment the veteran received 
for biliary tract cholangiocarcinoma to the day he died, his 
death certificate, and an autopsy report.  VA arranged for an 
independent medical opinion in this matter in March 1999.  
Through multiple remands, the Board directed the RO to assist 
the appellant in obtaining additional evidence.  Pursuant to 
the remand requests, VA obtained additional evidence from 
Sloan Kettering Memorial Hospital and the Jersey Shore 
Medical Center.  VA also attempted to obtain additional 
information and evidence from private physicians who provided 
December 1996 opinions.  Efforts in this regard were 
fruitless.  Letters to J.L.G., D.O., were returned as 
undeliverable, and Dr. F.G.R. (now retired) did not respond 
to requests for information.  While VA was referred to a Dr. 
Sharma for medical records, requests for evidence sent to 
this doctor were also unanswered.  The RO informed the 
appellant of the results of VA's attempts to obtain the 
requested information, apprised her that she was ultimately 
responsible for obtaining any private medical records, and 
asked her repeatedly whether she had any additional evidence 
to submit.  She has not identified any additional pertinent 
evidence, and in January 2005 submitted a statement 
indicating she had no additional evidence to support the 
claim.  There is nothing further for VA to do to assist her.  
VA's notice and assistance obligations are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.



II.  Factual Background

During his lifetime the veteran did not establish entitlement 
to service connection for any disability.  A report of 
autopsy shows that the cause of the veteran's death in July 
1995 was cholangiocarcinoma of the biliary tract.

Service medical records consisting of only entrance and 
separation examinations and an immunization record reveal no 
evidence of carcinoma.

The veteran was hospitalized in June 1995 complaining of left 
upper quadrant pain of several weeks' duration and jaundice.  
It was noted that he had a history of heavy alcohol intake.  
A sonogram of the right upper abdomen showed cholelithiasis 
without choledocholithiasis.  Blood sugar was approximately 
300 and bilirubin was as high as 20.  A CAT scan of the upper 
abdomen showed moderate biliary ductal dilatation throughout 
the liver.  He was readmitted to the hospital approximately 
one week later and further examination resulted in a 
diagnosis of probable cholangiocarcinoma.  He was referred to 
the Memorial Sloan-Kettering Cancer Center for further 
evaluation.  He died in that hospital three days after 
admission.  The primary diagnosis was obstructive jaundice in 
setting of Klatskin's tumor.  An autopsy report revealed that 
he had developed cholangiocarcinoma at the junction of the 
right and left hepatic bile ducts.

At a hearing before a hearing officer at the RO in December 
1996, the appellant testified that she first met the veteran 
in 1969 and that they were married in 1972.  She related that 
he had rashes on his body at certain times of the year which 
he called jungle rot and that after a few years he developed 
hypertension and skin cancers on his face.  She stated that 
she knew of no problem with the veteran's liver until about 
March 1995.  She indicated that she was told by a doctor that 
a germ infestation in the water in Southeast Asia caused the 
type of cancer that the veteran had.  In a letter dated in 
December 1996, F.G.R., M.D., stated that the veteran died of 
cholangiocarcinoma of the biliary tract.  He opined that it 
was safe to assume that there was an epidemiological medical 
connection between the veteran's death and his service in 
Southeast Asia.  He further stated that while the 
relationship may be difficult to prove, it was equally 
difficult to disprove.  He indicated that a connection was 
reasonable to assume.

In a letter in December 1996 J.L.G., D.O., stated that there 
was a reasonable medical certainty that the veteran's cause 
of death, cholangiocarcinoma of the biliary tract, was 
related to his time of service in Vietnam.

The appellant also submitted copies of excerpts from medical 
literature showing that liver cancer is more common in Asia 
than in the United States.  The higher incidence of liver 
cancer and cholangiocarcinoma was attributed to hepatitis and 
to liver flukes.

In a memorandum dated in January 1997 a VA physician listed 
several possible causes of cholangiocarcinoma and noted that 
there was no mention of herbicides (Agent Orange) among the 
possible etiological factors.  It was further noted that all 
available medical evidence, including the autopsy report, was 
negative for any liver flukes parasitic infestation.

In May 1998 the appellant submitted a copy of an Internet 
article concerning carcinogenesis.  The article indicated a 
relationship between certain types of cancer and liver fluke 
infection and chemicals and environmental factors present in 
Southeast Asia.

The appellant testified at a hearing before a member of the 
Board at the RO in May 1998.  She again indicated that the 
veteran first developed liver problems a short time before 
his death.  She reported that the veteran's mother had breast 
cancer and that his stepfather had some type of lymphoma.

The claims file was sent to an independent medical expert 
with expertise in oncology for review and an opinion on the 
following question:

Is there a reasonable probability that 
the veteran's cholangiocarcinoma was 
related to his service in Vietnam?

The expert was identified as an M.D., Professor of Medicine, 
and the Director of the Liver Transplant Program at Loyola 
University.  His response read in part:

The answer to your question is 
categorically no. [The veteran] never had 
evidence of liver fluke infection during 
his life or at autopsy.  This would have 
been the only association with the 
possibility of cholangiolar carcinoma 
being related to his service.

Conversely, it is noted that [the 
veteran] had several post-service 
occupations consisting of commercial 
painter, marine sales and service, and 
fire fighting.  These occupations, more 
than his service experience, could have 
contributed to his cholangiolar 
carcinomas, as rubber, vinyl, oil, gas, 
automotive, and wood finishing are 
occupations at increased risk of 
cholangiolar carcinoma in the Western 
world.  His identified occupations 
include factors common to those cited as 
associated with cholangiolar carcinoma.

It is equally likely, and considerably 
more likely than his service experience, 
that he had a genetic cause for his 
cancer.  Specifically p53 mutations are 
common (50-60%) in cases of cholangiolar 
carcinoma and it is noted that [the 
veteran] had a history of squamous cell 
cancer of the skin as well as a melanoma.  
Moreover, his family history is positive 
for breast cancer and lymphoma suggesting 
that a genetic based p53 mutation may 
exist in his family and have contributed 
to his cancer and those of his first 
degree relatives.

In a statement dated in April 1999 the appellant noted that 
the independent medical expert referred to a family history 
of lymphoma, but that it was the veteran's step-father, not 
his biological father who had lymphoma.  She further noted 
that the veteran's squamous cell cancer and melanoma were 
consistent with exposure to sun and dioxin in Vietnam.

In a December 2000 statement, the appellant's representative 
(who has since revoked his representation) argued that VA 
should inform the appellant that she has the opportunity to 
submit additional statements from private physicians relating 
the veteran's cancer to the cause of his death, that VA 
should verify whether the veteran's post-service occupations 
did in fact involve exposure to carcinogenic substances, and 
that VA should seek an additional independent medical 
opinion, which addresses the medical literature provided by 
the appellant, correctly notes the veteran's family history 
of cancer, and provides full discussion of the basis for the 
opinion.

As noted in the introduction, and in the "Preliminary 
Matters" section above, the Board remanded this case in 
February 2001, October 2002, and January 2004 in order to 
assist the appellant in the development of this claim.  
Pursuant to remand directives, the RO apprised the appellant 
of the necessity of additional medical evidence and opinions 
supporting her claim and specifically sent letters soliciting 
such evidence and explanation from the facilities where the 
veteran was treated and from the private doctors who provided 
opinions in December 1996.  A July 2004 report of contact 
indicated that a Dr. S. may have access to records once held 
by Dr. F.G.R.  As noted above, attempts to obtain information 
from Dr. S. were fruitless.

In August 2004, the appellant submitted copies of documents 
already on file, a copy of an Agent Orange Claim Form filled 
out by the veteran during his lifetime, and articles from 
medical publications regarding cholangiocarcinoma and a 
possible link to Agent Orange and/or service in South East 
Asia.  She also submitted a statement noting that the 
enclosed information was given to Dr. F.G.R. and J.L.G., 
D.O., for their medical opinions in December 1996.

In October 2004, records were received documenting the 
veteran's treatment for cholangiocarcinoma at the Jersey 
Shore Medical Center from June through July 1995.  

In October 2004, records were received documenting the 
veteran's treatment for cholangiocarcinoma at the Memorial 
Sloan Kettering Cancer Center from July 21 to 23, 1995.  
 
III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The United States Court of Appeals for the 
Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed.  Cir. 1994).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

During his lifetime, the veteran had not established service 
connection for any disability.  The primary (and only) 
identified cause of his death in July 1995 was 
cholangiocarcinoma of the biliary tract.  That disease was 
not manifested during service or within one year after the 
veteran's separation from service.  It was diagnosed in June 
1995, and the veteran was hospitalized and treated for the 
condition until he died in July 1995.  No treating physician 
has opined as to the cause for the cholangiocarcinoma or has 
related it to the veteran's service.

The appellant asserts that the veteran developed the 
cholangiocarcinoma as a result of his service in Vietnam.  
She alleges that while in Vietnam, he must have contracted a 
parasite or been exposed to a toxin or carcinogen that caused 
his cholangiocarcinoma.  In support of her assertions, she 
has submitted medical literature and two medical opinions.  
The medical literature presented by the appellant is general 
in nature and tends to show that a higher incidence of 
cholangiocarcinoma in Southeast Asia may be due to liver 
flukes or exposure to carcinogens.  Here, laboratory tests in 
conjunction with the veteran's treatment for 
cholangiocarcinoma and a full autopsy revealed nothing 
indicating that the veteran had liver flukes or reflecting 
that he was exposed to any specific carcinogen during his 
service in Vietnam. 

The appellant has submitted two medical opinions, dated in 
December 1996, relating the veteran's cholangiocarcinoma to 
his service in Southeast Asia.   Specifically, J.L.G., D.O. 
(who identifies her expertise as Family Medicine) wrote that 
"[b]ased on research available, there is a reasonable medical 
certainty that [the veteran's] cause of death, 
cholangiocarcinoma of the biliary tract, is related to his 
time of service in Vietnam."  She does not identify the 
research on which she based the opinion or otherwise explain 
her conclusion, nor does she explain why she would have the 
expertise to opine in this matter.  F.G.R., M.D., noted that 
"[i]n reviewing the literature available, it is safe to 
assume that there is an epidemiological medical connection to 
[the veteran's] death and his service time in south-east 
Asia."  Dr. F.G.R. likewise did not identify the literature 
on which reliance for the opinion was placed, and did not 
provide further explanation, other than to state that 
"[w]hile it may be difficult to prove, it will be equally 
difficult to disprove-a connection is reasonable to assume."

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
opinions from Dr. F.G.R. and J.L.G., D.O., do not provide a 
sufficient basis to permit such an assessment, and efforts by 
VA to supplement the information from each have been 
fruitless.  Consequently, we must assess the credibility and 
weight of these opinions based on what is known.  
Significantly, neither Dr. F.G.R. nor J.L.G., D.O., is listed 
as a treating, consulting, or referring physician on any of 
the veteran's clinical records of treatment on file; 
therefore, the degree of their familiarity with his medical 
history is unclear.  Notably, the appellant has stated in 
August 2004 that the medical literature she researched and 
submitted for VA consideration in this claim was presented to 
Dr. F.G.R. and J.L.G., D.O., for their medical opinions.  
Hence, it appears that their opinions are based in large 
degree on literature provided by the appellant showing a 
statistically higher incidence of cholangiocarcinoma in 
Southeast Asia, rather than on any actual causal connection 
between a parasite or carcinogen in service and the veteran's 
cholangiocarcinoma, which was diagnosed almost 30 years after 
his separation from service. 

On the other hand, the March 1999 independent medical expert 
opinion merits substantial probative weight.  The expert, a 
physician who is a Professor of Medicine, and the Director of 
the Liver Transplant Program at Loyola University, would by 
virtue of his field of practice, be expected to have specific 
expertise in ascertaining the etiology of liver diseases.  
This expert (who had the benefit of a review of the veteran's 
entire claims file, including the two medical opinions 
presented in the appellant's behalf) opined that there was 
nothing in the veteran's record to show any association 
between his cholangiocarcinoma and his service.  He noted 
that the veteran had no evidence of a liver fluke infection 
during his life or on autopsy.  While the expert erroneously 
included the veteran's step-father's lymphoma in his family 
history, such error has no bearing on the finding that there 
is no evidence supporting an association between the 
veteran's cholangiocarcinoma and his service.  There is still 
no objective evidence that the veteran, as argued, had liver 
fluke infection or carcinogen exposure to account for his 
cholangiocarcinoma.  

Finally, the Board notes that the appellant has asserted that 
the veteran's cholangiocarcinoma was also caused or 
contributed to by exposure to Agent Orange while he was in 
Vietnam.  The law pertaining to exposure to herbicides, 
including Agent Orange, in Vietnam stipulates the diseases 
for which service connection may be presumed to be due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  The veteran's 
cholangiocarcinoma of the biliary tract is not a disease 
listed at 38 C.F.R. § 3.309(e); hence, presumptive service 
connection based on herbicide exposure is not warranted. 

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence, ordered by statute:

(1) Whenever the Secretary determines, on 
the basis of sound medical and scientific 
evidence, that a positive association 
exists between (A) the exposure of humans 
to an herbicide agent, and (B) the 
occurrence of a disease in humans, the 
Secretary shall prescribe regulations 
providing that a presumption of service 
connection is warranted for that disease 
for the purposes of this section.  (2) In 
making determinations for the purpose of 
this subsection, the Secretary shall take 
into account (A) reports received by the 
Secretary from the National Academy of 
Sciences under section 3 of the Agent 
Orange Act of 1991, and (B) all other 
sound medical and scientific information 
and analyses available to the Secretary.  
In evaluating any study for the purpose 
of making such determinations, the 
Secretary shall take into consideration 
whether the results are statistically 
significant, are capable of replication, 
and withstand peer review.  (3) An 
association between the occurrence of a 
disease in humans and exposure to an 
herbicide agent shall be considered to be 
positive for the purposes of this section 
if the credible evidence for the 
association is equal to or outweighs the 
credible evidence against the 
association.

38 U.S.C.A. § 1116(b).

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  The Secretary has published 
notice of diseases determined to not be associated with 
exposure to herbicide agents on numerous occasions, most 
recently published in the Federal Register on May 20, 2003, 
beginning at 68 FR 27630.  Hepatobiliary cancers are listed 
among the diseases for which a presumption of service 
connection is not warranted. Id.  The published notices 
include a detailed rationale; the most recent notice 
concluded:

Taking account of the available evidence 
and NAS' analysis, the Secretary has 
found that the credible evidence against 
an association between herbicide exposure 
and hepatobiliary cancer outweighs the 
credible evidence for such an 
association, and he has determined that a 
positive association does not exist.

68 FR 27632 (May 20, 2003).

To establish service connection for cholangiocarcinoma (and 
ultimately the cause of the veteran's death) based on Agent 
Orange exposure under these circumstances, there must be 
competent evidence relating the disease to Agent Orange 
exposure that would then be balanced against the finding by 
the Secretary.  Here, there is no competent (medical) 
evidence relating the veteran's cholangiocarcinoma to Agent 
Orange/herbicide exposure.  Because she is a layperson, the 
appellant's assertions that there is such a relationship are 
not competent evidence. 

The preponderance of the evidence is against a determination 
that service connection is warranted for the veteran's 
cholangiocarcinoma under any alleged theory of entitlement.  
Consequently, it is not shown that service connected 
disability caused or contributed to cause the veteran's 
death, and service connection for the cause of his death must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


